DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 and 12-21 are objected to because of the following informalities:
Claim 1 recites “a building component including;” and should be changed to –a building component including:--.  Claims 2-10 are further objected to because of their dependency on claim 1.
Claim 12 recites “The connector of claim 11” and should be changed to --The concrete anchor of claim 11-- or similar, for consistency.
Claims 13-21 recite “The system” and should be changed to --The concrete anchor-- or similar, for consistency.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent No. 10,904,644. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the present invention and the U.S. Patent are drawn to a system for wirelessly retrieving a sensed condition at a remote location.  Claim 1 of the U.S. Patent further claims that the building component is to be secured to or imbedded in a building, a handheld torque tool for installing the building component, and wherein the handheld torque tool receives the second wireless signal to control an operation of the tool.  It 
Application # 17/125036
U.S. Patent # 10,904,644
1. A system for wirelessly retrieving a sensed condition at a remote location comprising: 
a remote transceiver capable of receiving a sensed condition; 
a building component including: 


an onboard transceiver capable of sending and receiving a sensed condition; 
an energy storage device; and
a sensor for sensing a condition at the remote location; 



wherein the onboard transceiver is capable of receiving a wireless signal from the remote transceiver, 
wherein energy from the wireless signal is received and stored in the energy storage device, 
wherein the sensor uses a portion of the stored energy from the energy storage device to sense a condition at the remote location, the sensor generates a first signal related to the sensed condition, and the sensor sends the first signal to the onboard transceiver, 
wherein the onboard transceiver transmits a second wireless signal related to the sensed condition back to the remote transceiver.

a remote transceiver capable of receiving a sensed condition; 
a building component to be secured to or imbedded in a building, the building component including: 
an onboard transceiver capable of sending and receiving a sensed condition; 
an energy storage device; and 
a sensor for sensing a condition at the remote location; 
a handheld torque tool for installing the building component; 

wherein the onboard transceiver is capable of receiving a wireless signal from the remote transceiver, 
wherein energy from the wireless signal is received and stored in the energy storage device, 
wherein the sensor uses a portion of the stored energy from the energy storage device to sense a condition at the remote location, the sensor generates a first signal related to the sensed condition, and the sensor sends the first signal to the onboard transceiver, 
wherein the onboard transceiver transmits a second wireless signal related to the sensed condition back to the remote transceiver, 
wherein the handheld torque tool receives the second wireless signal to control an operation of the tool.

3. The system of claim 1, wherein, the storage device is a capacitor.

4. The system of claim 1 wherein, the onboard transceiver or the remote transceiver receive and transmit wireless RFID signals.
5. The system of claim 1, wherein the building component further includes a visual indicator.
5. The system of claim 1, wherein the building component further includes a visual indicator.
6. The system of claim 5, wherein the visual indicator is an LED.
6. The system of claim 5, wherein the visual indicator is an LED.
7. The system of claim 1, where the building component further includes a module; and wherein the onboard transceiver, the energy storage device, and the sensor are contained in the module.
7. The system of claim 1, where the building component further includes a module; and wherein the onboard transceiver, the energy storage device, and the sensor are contained in the module.
8. The system of claim 7, wherein the module is disk shaped.
8. The system of claim 7, wherein the module is disk shaped.
9. The system of claim 1, wherein the remote transceiver is embodied in a handheld device.
9. The system of claim 1, wherein the remote transceiver is embodied in a handheld device.
10. The system of claim 1, wherein the sensor is one of a strain sensor, a temperature sensor, a moisture sensor, a pressure sensor, and an acceleration sensor.
10. The system of claim 1, wherein the sensor is one of a strain sensor, a temperature sensor, a moisture sensor, a pressure sensor, and an acceleration sensor.


Claims 2, 11-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 3-8, and 10, respectively, of U.S. Patent No. 10,904,644 in view of Otake (JP2011-184994 A, machine translation used herewith).  Claim 11 of the present application and claim 1 
The limitations of the corresponding claims are shown in the table below:
Application # 17/125036
U.S. Patent # 10,904,644 in view of Otake (JP2011-184994 A, machine translation used herewith)
2. The system of claim 1 wherein, the building component is a concrete anchor.
See claim 1 and Otake, Fig. 1: 2
11. A concrete anchor for wirelessly retrieving a sensed condition at a remote location, the concrete anchor for securement in concrete, the anchor comprising: 
an anchor body including a first end and a second end, the second end including a locking member for facilitating locking connection with an object to be secured to the concrete; 
an onboard transceiver capable of sending and receiving a sensed condition; 
an energy storage device; and 
a sensor for sensing a condition at the remote location; 



wherein the onboard transceiver, the storage device, and the sensor communicate electrically with each other, 
wherein the onboard transceiver receives a wireless signal; 

wherein energy from the wireless signal is received and stored in the energy storage device, wherein the sensor uses a portion of the stored 
the sensor generates a first signal related to the sensed condition, and 
the sensor sends the first signal to the onboard transceiver, wherein the onboard transceiver transmits a second wireless signal related to the sensed condition.

a remote transceiver capable of receiving a sensed condition; 
a building component to be secured to or imbedded in a building, the building component including: 

an onboard transceiver capable of sending and receiving a sensed condition; 
an energy storage device; and 
a sensor for sensing a condition at the remote location; 
a handheld torque tool for installing the building component; 
wherein the onboard transceiver, the storage device, and the sensor communicate electrically with each other, 
wherein the onboard transceiver is capable of receiving a wireless signal from the remote transceiver, 
wherein energy from the wireless signal is received and stored in the energy storage device, 
wherein the sensor uses a portion of the stored energy from the energy storage device to sense a condition at the remote location, 

the sensor sends the first signal to the onboard transceiver, wherein the onboard transceiver transmits a second wireless signal related to the sensed condition back to the remote transceiver, 
wherein the handheld torque tool receives the second wireless signal to control an operation of the tool.

See claim 1 above.
13. The system of claim 11, wherein, the storage device is a capacitor.
3. The system of claim 1, wherein, the storage device is a capacitor.
14. The system of claim 11, wherein, the onboard transceiver or the remote transceiver receive and transmit wireless RFID signals.
4. The system of claim 1 wherein, the onboard transceiver or the remote transceiver receive and transmit wireless RFID signals.
15. The system of claim 11, wherein the concrete anchor further includes an LED for visual indication.
5. The system of claim 1, wherein the building component further includes a visual indicator.
6. The system of claim 5, wherein the visual indicator is an LED.

7. The system of claim 1, where the building component further includes a module; and wherein the onboard transceiver, the energy storage device, and the sensor are contained in the module.
18. The system of claim 17, wherein the module is disk shaped.
8. The system of claim 7, wherein the module is disk shaped.
19. The system of claim 11, wherein the concrete anchor further includes a bearing surface and a compressible member for facilitating a displacement of a portion of the anchor relative to the bearing surface such that a strain is experienced therebetween.
Otake, Fig. 5, The left end of the anchor 2 is the bearing surface that bears the pressure of the earth and the concrete 3.  The right end of the anchor 2 is a compressible member which is compressed by the earth and a vehicle (see Otake, Fig. 1).  One of ordinary skill in the art would recognize that under normal conditions, the anchor 2 would experience normal strain and no displacement (see Otake, Paragraph [0002]).
20. The system of claim 19, wherein the sensor is a strain sensor and the strain sensor is disposed between the bearing surface and the compressible member.
Otake, Paragraph [0025], External pressure P from the earth can be detected by measuring the strain on the concrete panel 3 and the panel anchor 2.  Thus, it would have been obvious to one of ordinary skill in the art for the earth pressure sensor SD to be able to detect the strain on the panel anchor 2.

10. The system of claim 1, wherein the sensor is one of a strain sensor, a temperature sensor, a moisture sensor, a pressure sensor, and an acceleration sensor.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,904,644 in view of in view of Otake (JP2011-184994 A, machine translation used herewith) and Bixby (U.S. 3,332,312).  Claim 6 of the U.S. Patent in view of Otake teaches all of the limitations of claim 15 of the present invention, with which claim 16 of the present invention depends, and additionally Bixby teaches the locking connections are threaded locking connections (Bixby, Col. 7, Lines 20-30).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claims of the U.S. Patent in view of Otake with the teachings of Bixby.  The motivation would be to securely install an anchor to concrete (see Bixby, Col. 7, Lines 20-30).

Claims 1-8, 10-15, and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, respectively, of copending Application No. 16/535620 in view of Otake (JP2011-184994 A, machine translation used herewith).  Claim 1 of the present invention and claim 1 of the co-pending application both claim a system for retrieving a sensed condition at a remote location utilizing a building component, an onboard transceiver, an energy storage device, and a sensor.  It is noted that a “building component assembly” as claimed in claim 1 of the co-pending application is equivalent to “a system” claimed in claim 1 of the present invention.  Similarly, claim 11 of the present invention and claim 1 of the co-pending application both claim wirelessly retrieving sensed conditions.  As per claim 1, it would have been obvious to one of ordinary skill in the art, at the time of filing, to remove the additional limitations from the co-pending application, i.e. the anchor connector, 
As per claim 11, it would have been obvious to one of ordinary skill in the art, at the time of filing, to remove the additional limitations from the co-pending application, i.e. the anchor connector, because the additional limitations are not required for the system to function by communicating sensed conditions to a remote location.  The system would maintain the ability to wirelessly retrieve a sensed condition at a remote location.  Thus, such a modification would not render the system inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the co-pending application with Otake (JP2011-184994 A, machine translation used herewith) by integrating the teaching of an anchor body (Otake, Fig. 1: 2) including a first end and a second end (Otake, Fig. 1: 2, The first end is the right end, and the second end is the end secured to concrete panel 3.), the second end including a locking member for facilitating locking connection with an object to be secured to the concrete (Otake, Fig. 5: 2a, 3a, Paragraph [0030], The joint portion 2a of the panel anchor 2 is a locking ).  The motivation would be to enable sensing of strains on concrete panels and panel anchors to allow for repairing before major damage occurs (see Otake, Paragraph [0004]).
The limitations of the corresponding claims are shown in the table below:
Application # 17/125036
Co-Pending Application # 16/535620
1. A system for wirelessly retrieving a sensed condition at a remote location comprising: 

a remote transceiver capable of receiving a sensed condition; 




a building component including: 

an onboard transceiver capable of sending and receiving a sensed condition; 
an energy storage device; and
a sensor for sensing a condition at the remote location; 

wherein the onboard transceiver is capable of receiving a wireless signal from the remote transceiver, 
wherein energy from the wireless signal is received and stored in the energy storage device, 

wherein the sensor uses a portion of the stored energy from the energy storage device to sense a condition at the remote location, the sensor generates a first signal related to the sensed condition, and the sensor sends the first signal to the onboard transceiver, 

wherein the onboard transceiver transmits a second wireless signal related to the sensed condition back to the remote transceiver.
building component assembly for wirelessly retrieving a sensed condition at a remote location comprising: 
an anchor connector including a first end and a second end, the first end having a first connector for connection to a concrete anchor and the second end having a second connector for connection to a load to be supported by the anchor, and 
a building component disposed on the anchor connector, the building component including, 
an onboard transceiver capable of one of sending and receiving a sensed condition; 
an energy storage device; and 
a sensor for sensing a condition at the remote location; 
capable of communicating electrically with each other, 
wherein the onboard transceiver is capable of receiving a wireless signal; 
wherein energy from the wireless signal is capable of being received and stored in the energy storage device, 
wherein the sensor is capable of using a portion of the stored energy from the energy storage device to sense a condition at the remote location, the sensor is capable of generating a first signal related to the value of the sensed condition, and the sensor is capable of sending the first signal to the onboard transceiver, 
wherein the onboard transceiver is capable of transmitting a second wireless signal related to the sensed condition.

See claim 1 and Otake, Fig. 1: 2
3. The system of claim 1, wherein, the storage device is a capacitor.
3. The building component assembly of claim 1, wherein, the storage device is a capacitor.

4. The building component assembly of claim 1, wherein, the onboard transceiver or a remote transceiver is capable of receiving and transmitting wireless RFID signals.
5. The system of claim 1, wherein the building component further includes a visual indicator.
5. The building component assembly of claim 1, wherein the building component further includes an LED for visual indication.
6. The system of claim 5, wherein the visual indicator is an LED.
5. The building component assembly of claim 1, wherein the building component further includes an LED for visual indication.
7. The system of claim 1, where the building component further includes a module; and wherein the onboard transceiver, the energy storage device, and the sensor are contained in the module.
6. The building component assembly of claim 1, where the building component further includes a module; and wherein the onboard transceiver, the energy storage device, and the sensor are contained in the module.
8. The system of claim 7, wherein the module is disk shaped.
7. The building component assembly of claim 1, wherein the module is disk shaped.
10. The system of claim 1, wherein the sensor is one of a strain sensor, a temperature sensor, a moisture sensor, a pressure sensor, and an acceleration sensor.
8. The building component assembly of claim 1, wherein the sensor is one of a strain sensor, a temperature sensor, a moisture sensor, a pressure sensor, and an acceleration sensor.
concrete anchor for wirelessly retrieving a sensed condition at a remote location, the concrete anchor for securement in concrete, the anchor comprising: 
an anchor body including a first end and a second end, the second end including a locking member for facilitating locking connection with an object to be secured to the concrete; 




an onboard transceiver capable of sending and receiving a sensed condition; 
an energy storage device; and 
a sensor for sensing a condition at the remote location; 
wherein the onboard transceiver, the storage device, and the sensor communicate electrically with each other, 
wherein the onboard transceiver receives a wireless signal; 
wherein energy from the wireless signal is received and stored in the energy storage device, 

the sensor generates a first signal related to the sensed condition, and 
the sensor sends the first signal to the onboard transceiver, wherein the onboard transceiver transmits a second wireless signal related to the sensed condition.
building component assembly for wirelessly retrieving a sensed condition at a remote location comprising: 

an anchor connector including a first end and a second end, the first end having a first connector for connection to a concrete anchor and the second end having a second connector for connection to a load to be supported by the anchor, and 
a building component disposed on the anchor connector, the building component including, 
an onboard transceiver capable of one of sending and receiving a sensed condition; 
an energy storage device; and 
a sensor for sensing a condition at the remote location; 
wherein the onboard transceiver, the storage device, and the sensor are capable of communicating electrically with each other, wherein the onboard transceiver is capable of receiving a wireless signal; 
wherein energy from the wireless signal is capable of being received and stored in the 
the sensor is capable of generating a first signal related to the value of the sensed condition, and the sensor is capable of sending the first signal to the onboard transceiver, wherein the onboard transceiver is capable of transmitting a second wireless signal related to the sensed condition.

2. The building component assembly of claim 1, wherein the on board transceiver is capable of receiving the wireless signal from a network and the second wireless signal is capable of being transmitted back to the network.
13. The system of claim 11, wherein, the storage device is a capacitor.
3. The building component assembly of claim 1, wherein, the storage device is a capacitor.
14. The system of claim 11, wherein, the onboard transceiver or the remote transceiver receive and transmit wireless RFID signals.
4. The building component assembly of claim 1, wherein, the onboard transceiver or a remote transceiver is capable of receiving and transmitting wireless RFID signals.
15. The system of claim 11, wherein the concrete anchor further includes an LED for visual indication.
5. The building component assembly of claim 1, wherein the building component further includes an LED for visual indication.

6. The building component assembly of claim 1, where the building component further includes a module; and wherein the onboard transceiver, the energy storage device, and the sensor are contained in the module.
18. The system of claim 17, wherein the module is disk shaped.
7. The building component assembly of claim 1, wherein the module is disk shaped.
19. The system of claim 11, wherein the concrete anchor further includes a bearing surface and a compressible member for facilitating a displacement of a portion of the anchor relative to the bearing surface such that a strain is experienced therebetween.
Otake, Fig. 5, The left end of the anchor 2 is the bearing surface that bears the pressure of the earth and the concrete 3.  The right end of the anchor 2 is a compressible member which is compressed by the earth and a vehicle (see Otake, Fig. 1).  One of ordinary skill in the art would recognize that under normal conditions, the anchor 2 would experience normal strain and no displacement (see Otake, Paragraph [0002]).
20. The system of claim 19, wherein the sensor is a strain sensor and the strain sensor is disposed between the bearing surface and the compressible member.
Otake, Paragraph [0025], External pressure P from the earth can be detected by measuring the strain on the concrete panel 3 and the panel anchor 2.  Thus, it would have been obvious to one of ordinary skill in the art for the earth pressure sensor SD to be able to detect the strain on the panel anchor 2.

8. The building component assembly of claim 1, wherein the sensor is one of a strain sensor, a temperature sensor, a moisture sensor, a pressure sensor, and an acceleration sensor.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the co-pending application in view of in view of Otake (JP2011-184994 A, machine translation used herewith) and Smith et al. (U.S. 7,412,898 B1).  Claim 1 of the co-pending application in view of Otake teaches all of the limitations of claim 1 of the present invention, and additionally Smith teaches the remote transceiver is embodied in a handheld device (Smith, Col. 12, Lines 46-49).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the co-pending application in view of Otake, by integrating the teaching of a handheld reader as taught by Smith.  The motivation would be to utilize a reader that is capable of reading at a great distance and at a fast rate to for high reading efficiency (see Smith, Col. 12, Lines 49-52).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the co-pending application in view of in view of Otake (JP2011-184994 A, machine translation used herewith) and Bixby (U.S. 3,332,312).  Claim 6 of the U.S. Patent in view of Otake teaches all of the limitations of claim 15 of the present invention, with which claim 16 of the present invention depends, and additionally Bixby teaches the locking connections are threaded locking connections (Bixby, Col. 7, Lines 20-30).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claims of the U.S. Patent in view of Otake with the teachings of Bixby.  The motivation would be to securely install an anchor to concrete (see Bixby, Col. 7, Lines 20-30).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the building component" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of its dependency on claim 17, and because claim 18 does not establish antecedent basis for claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP2011-184994 A, machine translation used herewith) in view of Hamel et al. (U.S. 2011/0248825 A1).

Claim 1, Otake teaches:
A system for wirelessly retrieving a sensed condition (Otake, Paragraph [0025], The pressure sensed by concrete sensor SP and soil pressure sensor SD are collected by RFID tags 5.  It would have been obvious to one of ordinary skill in the art for the sensor data stored on RFID tag 5 to be retrieved wirelessly via the antenna of the RFID tags 5.) at a remote location (Otake, Fig. 1, The remote location is at the site of the installation of concrete panel 3.) comprising: 
a remote transceiver capable of receiving a sensed condition (Otake, Paragraph [0038], Measurement values are acquired from the RFID tag by the RFID method.  It would have been obvious to one of ordinary skill in the art for the RFID method to include receiving data signals via the antenna in the RFID tag including the data collected by the RFID tag (see Otake, Paragraph [0025]).);
a building component (Otake, Fig. 1: 2, SD, 5) including:
an onboard transceiver capable of sending and receiving a sensed condition (Otake, Fig. 1: 5, An RFID tag is capable of sending and receiving signals.  The RFID tags each have an antenna for transmission and/or reception (see Otake, Paragraph [0031]).); 
an energy device (Otake, Paragraphs [0037-0038], Data is received from and written to the RFID tag.  It would have been obvious to one of ordinary skill in the art for the RFID tag to have energy in order to perform the steps of receiving and sending the data.); and
a sensor for sensing a condition at the remote location (Otake, Fig. 1: SP, SD, Paragraph [0025], Concrete sensor SP and soil pressure sensor SD sense pressure at the site of the concrete panel 3.); 
wherein the onboard transceiver, the energy device, and the sensor communicate electrically with each other (Otake, Paragraphs [0031-0032], The RFID tags are connected to each sensor via a cable/wire.  The data of the sensors are read by the RFID tag (see Otake, Paragraph [0034]).).
Otake does not specifically teach:
An energy storage device;
wherein the onboard transceiver is capable of receiving a wireless signal from the remote transceiver,
wherein energy from the wireless signal is received and stored in the energy storage device,
wherein the sensor uses a portion of the stored energy from the energy storage device to sense a condition at the remote location, the sensor generates a first signal related to the sensed condition, and the sensor sends the first signal to the onboard transceiver,
wherein the onboard transceiver transmits a second wireless signal related to the sensed condition back to the remote transceiver.
Hamel teaches:
An energy storage device (Hamel, Fig. 2c: 220, Paragraph [0096]);
wherein the onboard transceiver is capable of receiving a wireless signal from the remote transceiver (Hamel, Paragraph [0096], The transponder 48c periodically gathers energy from reader 40.  The energy is gathered from a carrier signal transmitted to the transponder from reader 40 (see Hamel, Paragraph [0116]).  It is noted that the onboard transceiver of Hamel is interpreted as all of the components required for accumulation of energy and transmitting/receiving of signals, i.e. all of the components of 48c in Fig. 2c minus the sensors.  The reader 40 is the remote transceiver.),
wherein energy from the wireless signal is received and stored in the energy storage device (Hamel, Paragraph [0096], The transponder 48c stores energy in capacitor 220 from the carrier signals transmitted by reader 40 (see Hamel, Paragraph [0116]).),
wherein the sensor uses a portion of the stored energy from the energy storage device to sense a condition at the remote location (Hamel, Paragraph [0096], The microcontroller 54 powers excitation of the sensors 60 for brief periods of time in response to a sensed voltage across capacitor 220.), the sensor generates a first signal related to the sensed condition, and the sensor sends the first signal to the onboard transceiver (Hamel, Paragraph [0096], When a measurement is taken from sensor 60 to , the taken measurement is a first signal related to the sensed condition.),
wherein the onboard transceiver transmits a second wireless signal related to the sensed condition back to the remote transceiver (Hamel, Paragraph [0096], The transmission of the resultant data to reader 40 is a second wireless signal.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake by integrating the teaching of a transponder as taught by Hamel.
The motivation would be to reduce energy consumption and increasing energy efficiency of the system (see Hamel, Paragraph [0096]).

Claim 2, Otake in view of Hamel further teaches:
The building component is a concrete anchor (Otake, Fig. 1: 2).

Claims 3 and 13, Otake in view of Hamel further teaches:
The storage device is a capacitor (Hamel, Fig. 2c: 220, Paragraph [0096]).

Claims 4 and 14, Otake in view of Hamel further teaches:
The onboard transceiver or the remote transceiver receive and transmit wireless RFID signals (Otake, Paragraph [0011], The RFID tag 5 communicates via RFID methods.).


The building component further includes a module (Hamel, Fig. 2c: 48c); and 
wherein the onboard transceiver, the energy storage device, and the sensor are contained in the module (Hamel, Fig. 2c: 48c, The transponder 48c includes all the elements for transmitting and receiving to/from reader 40, collecting and storing energy in capacitor 220, and sensors 60.).

Claims 8 and 18, Otake in view of Hamel does not explicitly teach:
The module is disk shaped.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shape of the transponder in Otake in view of Hamel to be disk shaped, as a matter of design choice.  The shape of the module does not affect the operation of the transponder to perform its intended functionality, and would not render the invention inoperable for its intended purpose.  Therefore, such a modification would yield predictable results.  See MPEP 2144.04.

Claims 10 and 21, Otake in view of Hamel further teaches:
The sensor is one of a strain sensor, a temperature sensor, a moisture sensor, a pressure sensor, and an acceleration sensor (Otake, Paragraph [0032], The earth pressure sensor SD is a pressure sensor.).

Claim 11, Otake teaches:
A concrete anchor (Otake, Fig. 1: 2) for wirelessly retrieving a sensed condition (Otake, Paragraph [0025], The pressure sensed by concrete sensor SP and soil pressure sensor SD are collected by RFID tags 5.  It would have been obvious to one of ordinary skill in the art for the sensor data stored on RFID tag 5 to be retrieved wirelessly via the antenna of the RFID tags 5.) at a remote location (Otake, ), the concrete anchor for securement in concrete (Otake, Figs. 1 and 5: 2, The panel anchors 2 are secured to/in concrete panel 3.), the anchor comprising:
an anchor body (Otake, Fig. 1: 2) including a first end and a second end (Otake, Fig. 1: 2, The first end is the right end, and the second end is the end secured to concrete panel 3.), the second end including a locking member for facilitating locking connection with an object to be secured to the concrete (Otake, Fig. 5: 2a, 3a, Paragraph [0030], The joint portion 2a of the panel anchor 2 is a locking member for facilitating locking connection with joint portion 3a of the concrete panel 3, i.e. an object secured to the concrete.); 
an onboard transceiver capable of sending and receiving a sensed condition (Otake, Fig. 1: 5, An RFID tag is capable of sending and receiving signals.  The RFID tags each have an antenna for transmission and/or reception (see Otake, Paragraph [0031]).); 
an energy device (Otake, Paragraphs [0037-0038], Data is received from and written to the RFID tag.  It would have been obvious to one of ordinary skill in the art for the RFID tag to have energy in order to perform the steps of receiving and sending the data.); and
a sensor for sensing a condition at the remote location (Otake, Fig. 1: SP, SD, Paragraph [0025], Concrete sensor SP and soil pressure sensor SD sense pressure at the site of the concrete panel 3.);
wherein the onboard transceiver, the energy device, and the sensor communicate electrically with each other (Otake, Paragraphs [0031-0032], The RFID tags are connected to each sensor via a cable/wire.  The data of the sensors are read by the RFID tag (see Otake, Paragraph [0034]).),
Otake does not specifically teach:
An energy storage device;
wherein the onboard transceiver receives a wireless signal;
wherein energy from the wireless signal is received and stored in the energy storage device,
wherein the sensor uses a portion of the stored energy from the energy storage device to sense a condition at the remote location, the sensor generates a first signal related to the sensed condition, and the sensor sends the first signal to the onboard transceiver,
wherein the onboard transceiver transmits a second wireless signal related to the sensed condition.
Hamel teaches:
An energy storage device (Hamel, Fig. 2c: 220, Paragraph [0096]);
wherein the onboard transceiver receives a wireless signal (Hamel, Paragraph [0096], The transponder 48c periodically gathers energy from reader 40.  The energy is gathered from a carrier signal transmitted to the transponder from reader 40 (see Hamel, Paragraph [0116]).  It is noted that the onboard transceiver of Hamel is interpreted as all of the components required for accumulation of energy and transmitting/receiving of signals, i.e. all of the components of 48c in Fig. 2c minus the sensors.);
wherein energy from the wireless signal is received and stored in the energy storage device (Hamel, Paragraph [0096], The transponder 48c stores energy in capacitor 220 from the carrier signals transmitted by reader 40 (see Hamel, Paragraph [0116]).),
wherein the sensor uses a portion of the stored energy from the energy storage device to sense a condition at the remote location (Hamel, Paragraph [0096], The microcontroller 54 powers excitation of the sensors 60 for brief periods of time in response to a sensed voltage across capacitor 220.), the sensor generates a first signal related to the sensed condition, and the sensor sends the first signal to the onboard transceiver (Hamel, Paragraph [0096], When a measurement is taken from sensor 60 to , the taken measurement is a first signal related to the sensed condition.),
wherein the onboard transceiver transmits a second wireless signal related to the sensed condition (Hamel, Paragraph [0096], The transmission of the resultant data to reader 40 is a second wireless signal.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake by integrating the teaching of a transponder as taught by Hamel.
The motivation would be to reduce energy consumption and increasing energy efficiency of the system (see Hamel, Paragraph [0096]).
  
Claim 12, Otake in view of Hamel further teaches:
The wireless signal is received by the onboard transceiver from a network and the second wireless signal is transmitted back to the network (Hamel, Paragraph [0068], The transponders may be integrated into a Wireless Web Enabled Sensor Network (WWSN).).

Claim 17, Otake in view of Hamel further teaches:
The building component further includes a module (Hamel, Fig. 2c: 48c); and 
wherein the onboard transceiver, the energy storage device, and the sensor are contained in the module (Hamel, Fig. 2c: 48c, The transponder 48c includes all the elements for transmitting and receiving to/from reader 40, collecting and storing energy in capacitor 220, and sensors 60.).

Claim 19, Otake in view of Hamel further teaches:
The concrete anchor further includes a bearing surface and a compressible member for facilitating a displacement of a portion of the anchor relative to the bearing surface such that a strain is experienced therebetween (Otake, Fig. 5, The left end of the anchor 2 is the bearing surface that bears the pressure of the earth and the concrete 3.  The right end of the anchor 2 is a compressible ).

Claim 20, Otake in view of Hamel further teaches:
The sensor is a strain sensor and the strain sensor is disposed between the bearing surface and the compressible member (Otake, Paragraph [0025], External pressure P from the earth can be detected by measuring the strain on the concrete panel 3 and the panel anchor 2.  Thus, it would have been obvious to one of ordinary skill in the art for the earth pressure sensor SD to be able to detect the strain on the panel anchor 2.).

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP2011-184994 A, machine translation used herewith) in view of Hamel et al. (U.S. 2011/0248825 A1), in view of Rand et al. (U.S. 6,285,283 B1).

Claim 5, Otake in view of Hamel does not specifically teach:
The building component further includes a visual indicator.
Rand teaches:
A LED for visual indication (Rand, Col. 2, Lines 62-65).

The motivation would be to provide an indication on whether the anchor is functioning properly (see Rand, Col. 2, Lines 62-65).

Claim 6, Otake in view of Hamel, in view of Rand further teaches:
The visual indicator is an LED (Rand, Col. 2, Lines 62-65).

Claim 15, Otake in view of Hamel does not specifically teach:
The concrete anchor further includes an LED for visual indication.
Rand teaches:
An anchor includes an LED for visual indication (Rand, Col. 2, Lines 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Otake in view of Hamel, by integrating the teaching of a Light Emitting Diode (LED) as taught by Rand.
The motivation would be to provide an indication on whether the anchor is functioning properly (see Rand, Col. 2, Lines 62-65).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP2011-184994 A, machine translation used herewith) in view of Hamel et al. (U.S. 2011/0248825 A1), in view of Smith et al. (U.S. 7,412,898 B1).

Claim 9, Otake in view of Hamel does not specifically teach:
The remote transceiver is embodied in a handheld device.
Smith teaches:
The remote transceiver is embodied in a handheld device (Smith, Col. 12, Lines 46-49).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Otake in view of Hamel, by integrating the teaching of a handheld reader as taught by Smith.
The motivation would be to utilize a reader that is capable of reading at a great distance and at a fast rate to for high reading efficiency (see Smith, Col. 12, Lines 49-52).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Otake (JP2011-184994 A, machine translation used herewith) in view of Hamel et al. (U.S. 2011/0248825 A1), in view of Rand et al. (U.S. 6,285,283 B1), in view of Bixby (U.S. 3,332,312).

Claim 16, Otake in view of Hamel, in view of Rand does not specifically teach:
The locking connections are threaded locking connections.
Bixby teaches:
The locking connections are threaded locking connections (Bixby, Col. 7, Lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Otake in view of Hamel, in view of Rand, by integrating the teaching of a threaded nut and washer as taught by Bixby.
The motivation would be to securely install an anchor to concrete (see Bixby, Col. 7, Lines 20-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683